Case: 21-60632     Document: 00516562658         Page: 1     Date Filed: 12/01/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 21-60632
                                Summary Calendar                            FILED
                                                                     December 1, 2022
                                                                       Lyle W. Cayce
   Miguel Angel Ruiz-Balmaceda,                                             Clerk

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A205 166 369


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Miguel Angel Ruiz-Balmaceda, a native and citizen of El Salvador,
   petitions us for review of a decision of the Board of Immigration Appeals
   upholding the denial of his asylum claims.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60632     Document: 00516562658           Page: 2   Date Filed: 12/01/2022




                                    No. 21-60632


          On petition for review of a Board decision, this court reviews factual
   findings for substantial evidence and questions of law de novo. Lopez-Gomez
   v. Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001). The substantial-evidence
   standard applies to review of decisions denying asylum, withholding of
   removal, and relief under the Convention Against Torture.           Zhang v.
   Gonzales, 432 F.3d 339, 344 (5th Cir. 2005). This standard requires that the
   Board’s conclusion be based on the evidence presented and that its decision
   be substantially reasonable. Id. Under this standard, reversal is improper
   unless the evidence compels a contrary conclusion. Carbajal-Gonzalez v.
   INS, 78 F.3d 194, 197 (5th Cir. 1996).
          We are not compelled to find that Ruiz-Balmaceda has proven he was
   persecuted. None of the harms described are extreme enough to require a
   finding that they are persecution. Eduard v. Ashcroft, 379 F.3d 182, 188 (5th
   Cir. 2004). We are also not compelled to find that he will be persecuted in
   the future as the record supports the Board’s decision that he only
   subjectively fears harm from criminals, which is not protected. See Zhao v.
   Gonzales, 404 F.3d 295, 307 (5th Cir. 2005). We also do not find that he has
   shown there is a pattern or practice of LBGT persecution that will, more
   likely than not, result in his future persecution. See Gonzales-Veliz v. Barr,
   938 F.3d 219, 224 (5th Cir. 2019). As the record does not compel a past or
   future persecution finding, this claim fails and there is no reason to analyze
   Ruiz-Balmaceda’s arguments about state involvement or acquiescence. INS
   v. Bagamasbad, 429 U.S. 24, 25-26 (1976).
          DENIED.




                                            2